DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kim
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al.(USPubN 2018/0124719; hereinafter Kim).
As per claim 1, Kim teaches a method comprising: determining that a media device is configured to stream audio content to one or more wireless speakers over a first wireless network(Para.[0136], [0139]); 
establishing, by the media device, a second wireless network over which the media device is configured to stream the audio content to the one or more wireless speakers(Para.[0140]); 
providing, by the media device, a signal to the one or more wireless speakers to switch from the first wireless network to the second wireless network(Para.[0142]); and 
providing the audio content to the wireless speakers for playback over the second wireless network(Para.[0142]).
As per claim 2, Kim teaches wherein media device is configured to stream the audio content to the one or more wireless speakers over the first wireless network while video content corresponding to the audio content is displayed on a display device(Para.[0139], [0136], [0155]).
As per claim 3, Kim teaches wherein the display device is coupled to the media device using a wire(Para.[0048]).
As per claim 4, Kim teaches wherein the video content is received over the first wireless network(Para.[0155]).
As per claim 5, Kim teaches further comprising: determining a latency with the first wireless network, wherein the establishing is responsive to the latency exceeding a threshold(Para.[0102]).
As per claim 6, Kim teaches further comprising: disconnecting the media device from the first wireless network(Para.[0140], [0142]).
As per claim 7, Kim teaches wherein the audio content is received over the first wireless network(Para.[0140]).
As per claim 8, Kim teaches a system, comprising: a memory; and at least one processor coupled to the memory(Para.[0059]) and the other limitations in the claim 8 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 4 and rejected under the same rationale. 	
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 7 and rejected under the same rationale. 	
As per claim 15, Kim teaches a non-transitory processor-readable medium having one or more instructions operational on a client device which, when executed by a processor (Para.[0172], [0173]) and the other limitations in the claim 15 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 4 and rejected under the same rationale. 	
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 6 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484